The opinion should be limited as applicable to the facts appearing in the record. It was not the intention of this court to indicate its opinion as to the liability of the plaintiff to pay taxes upon the property in question or other maintenance charges. This court decided only that upon the facts disclosed in the record the plaintiff could not recover from the defendant the sums which it had paid for insurance and interest on the mortgages.
The motion for reargument or to amend the remittitur should be denied.